            Case 2:19-cv-01842-JCM-BNW Document 9 Filed 01/10/20 Page 1 of 2



     DAVID S. KAHN, ESQ.
 1   Nevada Bar No. 7038
     David.Kahn@wilsonelser.com
 2   I-CHE LAI, ESQ.
     Nevada Bar No.: 12247
 3   I-Che.Lai@wilsonelser.com
     WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
 4   300 South Fourth Street, 11th Floor
     Las Vegas, NV 89101
 5   P: (702) 727-1400
     F: (702) 727-1401
 6
     Attorneys for Defendant
 7   D. Westwood, Inc.
     d/b/a Treasures Gentlemen’s Club
 8
                               UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10

11    ARIANNY CELESTE LOPEZ, BROOKE                     CASE NO.: 2:19-CV-01842-JCM-BNW
      JOHNSON aka BROOKE TAYLOR,
12    CAITLIN O’CONNOR, CLAUDIA
      SAMPEDRO, DANIELLE RUIZ, IRINA                    STIPULATION AND ORDER FOR
13    VORONINA, JESSICA HINTON a/k/a                    EXTENSION OF TIME TO ANSWER
      JORDAN CARVER, LINA POSADA, LUCY                  OR OTHERWISE RESPOND TO
14    PINDER, MARIANA DAVALOS, ROSIE                    PLAINTIFFS’ COMPLAINT
      JONES, ROSIE ROFF, SARA
15    UNDERWOOD, SHEENA WEBER a/k/a                     (Third Request)
      SHEENA LEE, and TYRAN RICHARD,
16
                                   Plaintiffs,
17
      v.
18
      D. WESTWOOD, INC. d/b/a TREASURES
19    GENTLEMEN’S CLUB,
20                                 Defendants.
21                STIPULATION AND ORDER FOR EXTENSION OF
       TIME TO ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT
22

23           Defendant D. Westwood, Inc. d/b/a Treasures Gentlemen’s Club (“Defendant”), by and
24   through its counsel of record Wilson, Elser, Moskowitz, Edelman & Dicker, LLP, and Plaintiffs
25   Arianny Celeste Lopez, Brooke Johnson aka Brooke Taylor, Caitlin O’Connor, Claudia
26   Sampedro, Danielle Ruiz, Irina Voronina, Jessica Hinton a/k/a Jordan Carver, Lina Posada, Lucy
27   Pinder, Mariana Davalos, Rosie Jones, Rosie Roff, Sara Underwood, Sheena Weber A/K/A
28
                                                   1

     1560493v.1
            Case 2:19-cv-01842-JCM-BNW Document 9 Filed 01/10/20 Page 2 of 2




 1   Sheena Lee, and Tyran Richard (collectively “Plaintiffs”), by and through their counsel of record,

 2   Alverson Taylor & Sanders, Attorneys at Law, hereby stipulate and agree to extend the deadline

 3   for Defendants to file a response (to answer or otherwise respond) to Plaintiff’s Complaint up to

 4   and including February 24, 2020.

 5           This stipulation is submitted in compliance with LR IA 6-1.

 6           This is the parties’ third request for extension of the deadline.

 7           The parties advise the Court that the parties continue to seek informal resolution

 8   during this extension period, and that the extension may facilitate resolution.

 9
      Dated this 10th day of January, 2020.            Dated this 10th day of January, 2020.
10

11    ALVERSON TAYLOR & SANDERS                        WILSON ELSER MOSKOWITZ EDELMAN
                                                       & DICKER LLP
12
      By: /s/ David M. Sexton                          By: /s/ Davis S. Kahn
13        KURT B. BONDS, ESQ.                              DAVID S. KAHN, ESQ.
          Nevada Bar No.: 6228                             Nevada Bar No. 7038
14                                                         David.Kahn@wilsonelser.com
          DAVID M. SEXTON, ESQ.
                                                           I-CHE LAI, ESQ.
15        Nevada Bar No. 14951                             Nevada Bar No.: 12247
          6608 Grand Montecito Pkwy. #200                  I-Che.Lai@wilsonelser.com
16        Las Vegas, NV 89149                              300 South Fourth Street, 11th Floor
          efile@alversontaylor.com                         Las Vegas, NV 89101
17        Attorneys for Plaintiffs                         P: (702) 727-1400
                                                           F: (702) 727-1401
18                                                         Attorneys for Defendant D. Westwood, Inc.
                                                           d/b/a Treasures Gentlemen’s Club
19

20                                                     ORDER

21           Based upon the Stipulation of the parties and good cause appearing, Defendants are hereby

22   submitted to respond (to answer or otherwise respond) to Plaintiff’s Complaint on or before

23   February 24, 2020.       IT IS SO ORDERED

24           IT IS SO ORDERED.
                          DATED: January 13, 2020
                                        ________________________________________
25                                      DISTRICT COURT JUDGE
26

27                            __________________________________________________
28
                              BRENDA WEKSLER
                              UNITED STATES MAGISTRATE JUDGE
                                                       2

     1560493v.1
